UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 STEVEN LEBETKIN,                        :
                                         :
                          Plaintiff,     :       18cv8170 (DLC)
                -v-                      :
                                         :            ORDER
 AYSE GIRAY a/k/a SARA BARAN and JOHN    :
 DOES 1 through 25,                      :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     An Opinion and Order of March 25, 2020 granted defendant’s

motion for summary judgment.    Through an Order of March 26, the

parties were instructed to advise the Court whether this case

could be closed.   On April 7, defense counsel sent an email to

the Court’s chambers inbox indicating that the case should

remain open because defendant wishes to proceed with a

counterclaim for attorneys’ fees.    Accordingly, it is hereby

     ORDERED that counsel are reminded that their communications

with the Court must be filed on ECF.

     IT IS FURTHER ORDERED that defense counsel file any letter

responding to the March 26 Order by April 10, 2020.

     IT IS FURTHER ORDERED that any motion for attorneys’ fees

shall be filed by April 24.    Any opposition shall be filed by

July 3.   Any reply shall be filed shall be filed by July 17.
    IT IS FURTHER ORDERED that the fee dispute will be referred

to mediation.   The Clerk of Court will contact the parties when

a mediator has been selected.    Such mediation shall occur by

June 19.



Dated:     New York, New York
           April 8, 2020


                                ____________________________
                                         DENISE COTE
                                United States District Judge




                                  2
